DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on July 1, 2016. It is noted, however, that applicant has not filed a certified copy of the 16305828.2 application as required by 37 CFR 1.55.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
	The sequence disclosures are located at pages 12-14 of the Specification. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because:
Lines 4-5 recites “a first direction” and line 7 recites “a distal direction”. It is unclear whether the two directions refer to the same direction or to different directions
In line 6, “dose dispensing” should be changed to “the dose dispensing”
In line 9, “a resilient means” is form and legal phraseology that should be avoided
In line 9, “rotation” should be changed to “the rotation”
In lines 10-11, in regards to “reaction forces”, it is unclear what is meant by the term or where such reaction forces are coming from. Examiner advises Applicant to further define the term “reaction forces” as in the Specification (page 5): reaction forces induced from a cartridge bung into the threaded insert (via the piston rod); Such reaction forces may not only be the result of a clogged needle cannula but may also emerge from high friction forces in the cartridge that generate a reaction force opposite the axial force of the piston to displace the bung.
In line 11, “(in” should be changed to “in”
In lines 11-12, “the biasing force” should be changed to “a biasing force”
In line 12, “the resilient means” is form and legal phraseology that should be avoided
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
	In regards to claim 1, line 7, “dose dispensing” should be changed to “the dose dispensing”.	
	In regards to claim 1, line 10, “rotation” should be changed to “the rotation”.
	In regards to claim 2, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 3, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 4, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 5, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 5, line 3, “angel” should be changed to “angle”.
	In regards to claim 6, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 6, line 3, “dose dispensing” should be changed to “the dose dispensing”.	
	In regards to claim 6, line 9, “the drive member” should be changed to “the drive sleeve”.	
	In regards to claim 6, lines 9-10, “the drive member” should be changed to “the drive sleeve”.	
	In regards to claim 6, line 10, “dose dispensing” should be changed to “the dose dispensing”.	

	In regards to claim 7, line 3, “wherein” should be changed to “and wherein”.
	In regards to claim 7, line 4, “the housing” should be changed to “the housing body”.
	In regards to claim 8, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 9, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 10, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 11, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 12, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 12, line 3, “a position” should be changed to “the position”.
	In regards to claim 13, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 14, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	In regards to claim 14, line 3, “a displacement” should be changed to “the displacement”.
	In regards to claim 15, line 1, “A drug delivery device” should be changed to “The drug delivery device”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 3 recites “a first direction”. And claim 1, line 7 recites “a distal direction”. It is unclear whether the two directions refer to the same direction or to different directions. Claims 2-15 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 10-13 recite: rotation of the piston rod causes the threaded insert to move away from the stop in response to “reaction forces” acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means. However, the term “reaction forces” is indefinite as it is unclear what is meant by the term in the claim or where such reaction forces are coming from. Examiner advises Applicant to further define the term “reaction forces” in the claim as in the Specification (page 5): reaction forces induced from a cartridge bung into the threaded insert (via the piston rod); Such reaction forces may not only be the result of a clogged needle cannula but may also emerge from high friction forces in the cartridge that generate a reaction force opposite the axial force of the piston to displace the bung. Claims 2-15 are rejected by virtue of being dependent upon claim 1.


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including that rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means.
	Atterbury et al (US 2004/0210199) teaches a drug delivery device (Figures 1-6, injection pen 20) comprising: a housing body (pen base 26); a piston rod (drive screw 120) configured to rotate in a first direction during dose dispensing under a driving torque (paragraph [0096]); and a threaded insert (nut 60 having disk portion 80 having internal threads 82), wherein the piston rod is in threaded engagement with the threaded insert (paragraph [0086]) such that during dose dispensing, the piston rod displaces axially in a distal direction relative to the threaded insert (paragraph [0096]), characterized in that the threaded insert is movable relative to a stop (internal From claim 3, the corresponding structure for “a resilient means” is a spring. However, Atterbury et al does not teach that rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means, as Atterbury et al instead teaches that “Continued screwing in of cartridge assembly 24 by the user shifts floating nut 60 rearward against a resisting force generated by the compressing of spring 90.” (paragraph [0094]).
	Butler et al (WO 2016/055627) teaches a drug delivery device (Figures 1a-13c, injection pen) comprising: a housing body (housing 10); a piston rod (piston rod 30) configured to rotate in a first direction during dose dispensing under a driving torque (page 21, lines 11-21); and a threaded insert (reset element 150 having inner thread 152), wherein the piston rod is in threaded engagement with the threaded insert such that during dose dispensing, the piston rod displaces axially in a distal direction relative to the threaded insert (page 21, lines 11-21), characterized in that the threaded insert is movable relative to a stop (variable inner diameter of inner body 170 forming a stop) provided in the housing body (Figures 13a-13c) and that a resilient means (trigger spring 130) is provided to bias the threaded insert against the stop (Figures 13a-13b). From claim 3, the corresponding structure for “a resilient means” is a spring. However, Butler et al does not teach that rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means, as Butler et al instead teaches that “the cartridge holder 20 contacts the reset element 150, and acts to move the reset element 150 in a proximal direction” (page 23, lines 18-19).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783